Citation Nr: 9912549	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the full amount of $150,000 received in a settlement 
under the Federal Tort Claims Act (FTCA) of 1948 should be 
offset against dependent and indemnity compensation (DIC) 
benefits payable to the appellant under 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  He was held as a prisoner of war of the German 
Government from November 1944 to May 1945.  He died in May 
1991, and the appellant is his widow.  This appeal arises 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO).


REMAND

The veteran was not service-connected for any pulmonary 
disability during his lifetime.  He was seen with a left 
upper lobe lesion and underwent a left lobectomy in February 
1982 at the VA Medical Center in New Orleans, Louisiana.  The 
veteran died in May 1991, and the death certificate indicated 
that the cause was pneumonia as a result of chronic 
obstructive pulmonary disease.  Medical evidence of record 
indicated that the veteran's surgery in 1982 had been 
improper and that the lack of follow-up following the surgery 
contributed to the deterioration of his health and his 
eventual death.

At some point, the appellant filed a claim against the United 
States of America under the FTCA, 28 U.S.C.A. §§ 1346(b), 
2671, 2675, apparently seeking monetary damages for either 
personal injury, wrongful death, or both.  The claims folder 
does not contain the relevant litigation folder(s) that would 
provide that necessary information.

In August 1996, a settlement agreement was filed in the 
United States District Court for the Western District of 
Louisiana, and the tort claim was dismissed with prejudice.  
The named plaintiffs were the appellant, and her three 
children, R. M., J. F., and M. D.  Each of the plaintiffs 
signed the settlement, which provided for monetary damages 
totaling $275,000, with court and attorneys expenses to be 
covered by the plaintiffs.  The nature/itemization of the 
awarded damages is not specified in the settlement agreement.

A November 1996 settlement disbursement agreement indicated 
that the appellant's share of the agreement (55%) was 
$150,000.  Appellant received a check in the amount of 
$110,622.01, from her attorney, which represented her share 
less 55% of the fees and expenses of the suit.  

In June 1991 the appellant had filed a claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  By rating action 
dated in January 1997, the RO granted DIC benefits based on 
38 U.S.C.A. § 1151 entitlement due to the veteran's death 
resulting from VA hospitalization or treatment.  By letter 
dated in June 1997, the RO informed the appellant that such 
was subject to offset of the entire amount of the tort claim 
settlement amount of $150,000, as VA laws and regulations 
prohibited duplication of benefits.  The appellant contends 
that it is unfair for VA to recoup the full amount of the 
$150,000 settlement of her FTCA claim against the Government 
from her award of 38 U.S.C.A. § 1151 benefits.

A determination that a veteran's death is as if service-
connected, under 38 U.S.C.A. § 1151, entitles a surviving 
spouse to DIC benefits under 38 U.S.C.A. §§ 1310, 1311 (West 
1991).  However, section 1151 additionally provides that 
"[w]here an individual is . . . awarded a judgment against 
the United States in a civil action brought pursuant to 
section 1346(b) of title 28, or . . . enters into a 
settlement or compromise under section 2672 or 2677 of title 
28 by reason of a . . . death treated pursuant to this 
section as if it were service- connected, then no benefits 
shall be paid to such individual for any month beginning 
after the date such judgment, settlement, or compromise 
becomes final until the aggregate amount of benefits which 
would be paid but for this sentence equals the total amount 
included in such judgment, settlement or compromise."  Id.  
The Board notes that 38 U.S.C.A. § 1151 has been amended, 
effective Oct. 1, 1997, by Pub. Law 104-204, § 422(a).  
However, section 1151(b) of the amended statute remains 
substantially identical to that portion of current law cited 
above.  The provisions of 38 U.S.C.A. § 1151 are implemented 
by 38 C.F.R. § 3.800(a)(2) (West 1991).

It is provided at 38 C.F.R. § 3.800(a)(2) that:

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. 1346(b), or enters into a settlement or 
compromise on or after December 1, 1962, under 28 U.S.C. 2672 
or 2677, by reason of disability...within the purview of this 
section [i.e., 38 U.S.C.A. § 1151], no compensation...shall 
be paid to such person for any month beginning after the date 
such...settlement, or compromise on account of any such 
disability...becomes final until the total amount of benefits 
which would be paid except for this provision equals the 
total amount included in such...settlement, or compromise. 
(Emphasis added).

Offset of FTCA damages against DIC payments under section 
1151 was specifically addressed by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in the case of Neal v. Derwinski, 2 Vet. App. 
296 (1992). In Neal, the veteran's widow filed an FTCA claim 
in her capacity as administratrix of the veteran's estate, 
alleging his wrongful death and personal injuries as a result 
of treatment received at a VA Medical Center.  The proceeds 
of settlement were distributed to various parties including 
the appellant and there was an allocation of attorney's fees.  
The Court affirmed a Board decision that held that only the 
portion of the settlement which compensated the widow for her 
individual injury could be offset against her DIC (not, i.e., 
the portion awarded in compensation for the veteran's pain 
and suffering prior to his death).  The Court emphasized the 
distinction between an individual acting as representative or 
executor of an estate, and an individual acting in his or her 
own capacity, noting "[i]f she represented herself solely, 
the entire amount recovered would necessarily be offset 
against her DIC payments.  If, however, she represented the 
estate alone, offset would not be necessary since the estate, 
not appellant, entered into the settlement."  Neal, 2 Vet. 
App. at 298-299.

In this case, a determination of the type of damages paid 
under the settlement and how they were allocated to the 
plaintiffs in the law suit is relevant to the claim, in that 
damages characterized as a traditional "survival" action 
may be the property of the estate under local law and not 
awarded to the appellant as an individual, while damages for 
the decedent's survivors' economic loss, loss of society and 
pain and suffering, etc. (characterized as a "wrongful 
death" action) may be payable to the appellants 
individually.

The record as it now stands does not include sufficient 
information to determine whether the appellant's position as 
a plaintiff in the FTCA action was solely as an individual or 
in part as a representative of the veteran's estate.  The 
Board finds that the complete file pertaining to the FTCA 
claim, which the RO indicated in November 1996 letter to the 
veteran had been obtained but is not currently of record, is 
highly relevant to the determination of whether, and to what 
extent, the appellant received any of the settlement funds 
individually, in her own capacity, and thus relevant to the 
amount subject to offset against DIC benefits.

In addition, the decision from the Court, Neal v. Derwinski, 
2 Vet. App. 296 (1992), and the opinion from the VA General 
Counsel, VAOPGCPREC 79-90 (July 18, 1990), which appear to be 
relevant to the issue on appeal, should be considered.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain, from the 
appropriate court, a certified copy of 
the order directing the distribution of 
proceeds from the settlement of the FTCA 
suit in the United States District Court 
for the Western District of Louisiana, 
Opelousas Division.  (See Stipulation 
Compromise Settlement in claims folder 
for Case Number.)  Any order obtained (or 
any communication from the clerk of the 
court indicating that no such order 
exists) should be associated with the 
claims file.

2.  The RO should obtain a copy of any 
litigation file maintained by the VA 
Regional Counsel/General Counsel for 
association with the claims file, to 
include any documents establishing the 
nature of appellant's status in the FTCA 
suit and relevant to the nature of 
awarded damages and the 
allocation/distribution of the settlement 
proceeds.  The RO must also associate 
with the claims folder the complete 
litigation file which has apparently 
previously been obtained from the United 
States Attorney's office in Louisiana.  
If such file is not located, a complete 
copy should again be requested and 
associated with the claims folder.

3.  After the development requested above 
has been completed, the RO should obtain 
an opinion from the VA regional counsel 
concerning the amounts which are properly 
offset against any dependency and 
indemnity compensation award, to include 
any amount that the appellant received in 
her capacity as an individual, if 
appropriate under the relevant Louisiana 
Code provisions, in light of the 
discussion above, and applicable laws, 
regulations, and VA General Counsel 
opinions.

4.  The RO should then review the 
appellant's claim in light of the 
additional evidence and the guidance 
provided by Neal v. Derwinski, 2 Vet. 
App. 296 (1992) and VAOPGCPREC 79- 90.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued, with opportunity to respond.

Thereafter, the case, including the litigation file(s) should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



